DETAILED ACTION
This communication is a Non-Final Office Action rejection on the merits. Claims 1-21 are currently pending and have been addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Although the term “inference” is mentioned once in the specification (Paragraph 0064), the specification does not provide any specific details of what the model is inferring (e.g. a relationship between two variables). Examiner interprets “inferring” as the process of evaluating the relationship between variables.  
Claims 2-7, 9-14, and 16-21 are rejected for having the same deficiencies as those set forth with respect to the claims that they depend from, independent claims 1, 8, and 15.


Response to Arguments

Applicant's arguments filed 09/20/2022 (related to the 103 Rejection) have been fully considered. Applicant states, on page 17, that claim 2 (and dependent claim 3) has been erroneously rejected. Examiner noticed that claim 2 and dependent claim 3 were erroneously rejected and therefore a new Non-Final Office action Rejection based on a newly cited reference(s) follows.
Applicant's arguments filed 06/03/2022 (related to the 103 Rejection) have been fully considered but are moot in view of new grounds of rejection. Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action. Rejection based on a newly cited reference(s) follows.
Applicant's arguments filed on 06/03/2022 (related to the 101 Rejection) have been fully considered but they are not persuasive.
	Applicant states, on pages 8-9, that one of skill interpreting the claims consistent with the instant specification would understand that the claimed invention is a method implemented by a computer system, a machine embodied in a computer system and/or an article of manufacture embodied in a computer-readable storage media; and not a method of organizing human activity or mental processes.
	Examiner respectfully disagrees with Applicant. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include commercial or legal interactions. Predicting customer product demand based on historical data is a form of marketing or sales activities or behaviors. If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Applicant further states, on pages 10-11, that the abstract idea is integrated into a practical application. Simultaneously modeling, by the number of processors via multimodal multi-task learning, bundle subscription change events and time-to-event for each bundle subscription change comprising parameter sharing and density approximation for the metrics for defined customer tasks in light of the specification is a specific technological element because of the claimed functions of parameter sharing and density approximation. Claims 8 and 15 recite similar limitations.
Examiner respectfully disagrees with Applicant. Examiner notes that although the Applicant further describes that the multi-task learning model comprises parameter sharing and density approximation, the Applicant does not describe how the multi-task learning model is improved (e.g. by using the output of the model to retrain the multi-task learning model or further including the steps of how the three FCNN layer groups are trained). Therefore, merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). The additional limitations of parameter sharing and density approximation are merely describing steps commonly performed by a multi-task learning model. Examiner recommends to further describe the training process of the multi-task learning model. See example 39 of the 2019 PEG.
Applicant further states, on page 12, that the independent claims provide a unique combination to solve a problem. For example, the Grey reference does not disclose or suggest simultaneously modeling, by the number of processors via multimodal multi-task learning, bundle subscription change events and time-to-event for each bundle subscription change comprising parameter sharing and density approximation for the metrics for defined customer tasks.
Examiner respectfully disagrees with Applicant. Gray et al. discloses: predicting via an artificial intelligence platform types and timing of changes in customer bundle subscriptions based on customer service activities (Paragraph 0044, The artificial intelligence platform 200 thus predicts a customer count, revenue, and customer events (e.g., installs, disconnects, upgrades, downgrades, etc.) over time at a given communications node); and a survival probability at each month for the different node types and/or service types based on a Kaplan-Meier estimator (Paragraphs 0048-0049). Although Gray et al. discloses an artificial intelligence platform with different node types, Gray et al. does not specifically disclose wherein the artificial intelligence prediction model is using a Recurrent Neural Network (RNN) comprising parameter sharing and density approximation for the metrics for defined customer tasks.
However, the combination of Li and Ji improves upon Gray et al. by further using MTL and RNN models comprising parameter sharing and density approximation for predicting time sequence data (see at least Ji, Page 125, B. Multi-task Learning & Page 126, 2. Parameter-sharing Recurrent Neural Network). Therefore, it would have been obvious to an ordinary skill in the art at the invention was filed to modify the artificial intelligence prediction model to further incorporate a recurrent neural network comprising parameter sharing and density approximation for the metrics of the invention of Ji because theoretical and experimental studies have shown that the overall prediction quality can be improved by processing the tasks jointly and sharing information between them (see Ji, Page 125, B. Multi-task Learning). Further, the claimed invention is merely a simple substitution of one known element for another to obtain predictable results (e.g. substitution of a Kaplan-Meier method for Survival Analysis for a Multi-Task Learning using RNN because the Multi-Task Learning using RNN achieves better performance).
Lastly, Examiner notes that although the Applicant further describes that the multi-task learning model comprises parameter sharing and density approximation, the Applicant does not describe how the multi-task learning model is improved (e.g. by using the output of the model to retrain the multi-task learning model or further including the steps of how the three FCNN layer groups are trained). Therefore, merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). The additional limitations of parameter sharing and density approximation are merely describing steps commonly performed by a multi-task learning model. Examiner recommends to further describe the training process of the multi-task learning model. See example 39 of the 2019 PEG.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more. 

Independent Claim 1
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 1 is directed to a method which is a statutory category.
Step 2A, Prong One - Claim 1 recites: A method for predicting changes in customer demand, the method comprising: collecting subscription data for a number of customers at specified time intervals, wherein each customer is subscribed to one of a number of defined bundles of services; determining any changes in customer bundle subscriptions during a given time interval; determining metrics for defined customer tasks for subscribed services during the given time interval; simultaneously modeling bundle subscription change events and time-to-event for each bundle subscription change comprising parameter sharing and density approximation for the metrics for defined customer tasks; and predicting and inferring, according to the modeling, types and timing of changes in customer bundle subscriptions based on customer service activities. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include commercial or legal interactions. Predicting customer product demand based on historical data is a form of marketing or sales activities or behaviors. If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 1 includes additional elements: a processor, and a multi-task learning.
The processor is merely used to execute instructions (Paragraph 0086). The multi-task learning is merely used to simultaneously model both bundle subscription change events and time-to-event for each bundle subscription change comprising parameter sharing and density approximation for the metrics for defined customer tasks (Paragraphs 0004 & 0066). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). These elements of “processor” and “multi-task learning” are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Further, the processor is also considered “insignificant extra-solution activity” because is just “mere data gathering” (MPEP 2106.05g) to use it for predicting changes in customer demand. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of predicting types and timing of changes in customer bundle subscriptions based on historical data. The specification shows that the processor is merely used to execute instructions (Paragraph 0086). The multi-task learning is merely used to simultaneously model both bundle subscription change events and time-to-event for each bundle subscription change (Paragraph 0004). Further, the processor is considered a conventional computer function of “receiving and transmitting over a network” and “storing information in a memory” (see MPEP 2106.05d). Also, a conventional activity of “determining an estimated outcome” (see MPEP 2106.05d). Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.
Examiner notes that although the Applicant further describes that the multi-task learning model comprises parameter sharing and density approximation, the Applicant does not describe how the machine learning model is improved (e.g. by using the output of the model to retrain the multi-task learning model or further including the steps of how the three FCNN layer groups are trained). Examiner recommends to further describe the training process of the multi-task learning model. See example 39 of the 2019 PEG.

Independent Claim 8
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 8 is directed to an apparatus which is a statutory category.
Step 2A, Prong One - Claim 8 recites: A system for predicting changes in customer demand, the system to: collect subscription data for a number of customers at specified time intervals, wherein each customer is subscribed to one of a number of defined bundles of services; determine any changes in customer bundle subscriptions during a given time interval; determine metrics for defined customer tasks for subscribed services during the given time interval; simultaneously model bundle subscription change events and time-to-event for each bundle subscription change comprising parameter sharing and density approximation for the metrics for defined customer tasks; and predict and infer, according to the modeling, types and timing of changes in customer bundle subscriptions based on customer service activities. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include commercial or legal interactions. Predicting customer product demand based on historical data is a form of marketing or sales activities or behaviors. If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 8 includes additional elements: a bus system; a storage device; a processor, and a multi-task learning.
The bus system is merely used to provide communications between processor unit, memory, persistent storage, communications unit, input/output unit, and display (Paragraph 0080). The storage device is merely used to store information (Paragraph 0082). The processor is merely used to execute instructions (Paragraph 0086). The multi-task learning is merely used to simultaneously model both bundle subscription change events and time-to-event for each bundle subscription change comprising parameter sharing and density approximation for the metrics for defined customer tasks (Paragraphs 0004 & 0066). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). These elements of “bus,” “storage device,” “processor,” and “multi-task learning” are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Further, the processor is also considered “insignificant extra-solution activity” because is just “mere data gathering” (MPEP 2106.05g) to use it for predicting changes in customer demand. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of predicting types and timing of changes in customer bundle subscriptions based on historical data. The specification shows that the bus system is merely used to provide communications between processor unit, memory, persistent storage, communications unit, input/output unit, and display (Paragraph 0080). The storage device is merely used to store information (Paragraph 0082). The processor is merely used to execute instructions (Paragraph 0086). The multi-task learning is merely used to simultaneously model both bundle subscription change events and time-to-event for each bundle subscription change (Paragraph 0004). Further, the processor is considered a conventional computer function of “receiving and transmitting over a network” and “storing information in a memory” (see MPEP 2106.05d). Also, a conventional activity of “determining an estimated outcome” (see MPEP 2106.05d). Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.
Examiner notes that although the Applicant further describes that the multi-task learning model comprises parameter sharing and density approximation, the Applicant does not describe how the machine learning model is improved (e.g. by using the output of the model to retrain the multi-task learning model or further including the steps of how the three FCNN layer groups are trained). Examiner recommends to further describe the training process of the multi-task learning model. See example 39 of the 2019 PEG.




Independent Claim 15
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 15 is directed to an article of manufacture which is a statutory category.
Step 2A, Prong One - Claim 15 recites: A product for predicting changes in customer demand, the product comprising: collecting subscription data for a number of customers at specified time intervals, wherein each customer is subscribed to one of a number of defined bundles of services; determining any changes in customer bundle subscriptions during a given time interval; determining metrics for defined customer tasks for subscribed services during the given time interval; simultaneously modeling bundle subscription change events and time-to-event for each bundle subscription change comprising parameter sharing and density approximation for the metrics for defined customer tasks; and predicting and inferring, according to the modeling, types and timing of changes in customer bundle subscriptions based on customer service activities. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include commercial or legal interactions. Predicting customer product demand based on historical data is a form of marketing or sales activities or behaviors. If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 15 includes additional elements: a computer storage medium; a processor, and a multi-task learning.
The computer storage medium is merely used to store program instructions (Paragraph 0006). The processor is merely used to execute instructions (Paragraph 0086). The multi-task learning is merely used to simultaneously model both bundle subscription change events and time-to-event for each bundle subscription change comprising parameter sharing and density approximation for the metrics for defined customer tasks (Paragraphs 0004 & 0066). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). These elements of “computer storage medium,” “processor,” and “multi-task learning” are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Further, the processor is also considered “insignificant extra-solution activity” because is just “mere data gathering” (MPEP 2106.05g) to use it for predicting changes in customer demand. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of predicting types and timing of changes in customer bundle subscriptions based on historical data. The specification shows that the computer storage medium is merely used to store program instructions (Paragraph 0006). The processor is merely used to execute instructions (Paragraph 0086). The multi-task learning is merely used to simultaneously model both bundle subscription change events and time-to-event for each bundle subscription change comprising parameter sharing and density approximation for the metrics for defined customer tasks (Paragraphs 0004 & 0066). Further, the processor is considered a conventional computer function of “receiving and transmitting over a network” and “storing information in a memory” (see MPEP 2106.05d). Also, a conventional activity of “determining an estimated outcome” (see MPEP 2106.05d). Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.
Examiner notes that although the Applicant further describes that the multi-task learning model comprises parameter sharing and density approximation, the Applicant does not describe how the machine learning model is improved (e.g. by using the output of the model to retrain the multi-task learning model or further including the steps of how the three FCNN layer groups are trained). Examiner recommends to further describe the training process of the multi-task learning model. See example 39 of the 2019 PEG.

Dependent claims 2-3, 9-10, and 16-17 are not directed to additional abstract ideas, but are directed to an additional non-abstract claim element. The additional non-abstract claim element is the neural network. The neural network is merely used to model changes in customer demand for product bundles based on customer activity over time (Paragraph 0055). Merely stating that the step is performed by a computer component (machine learning) results in “apply it” on a computer (MPEP 2106.05f) being applicable at both Step 2A, Prong 2 and Step 2B. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Dependent claims 4-7, 11-14, and 18-21 are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claim and addressed above such as by specifying: wherein a subscription change event comprises one of upgrade, downgrade, or termination; wherein time-to-event comprises a normalized risk score; wherein customers are grouped according to a number of shared static features; and wherein predicting a type and timing of change in bundle subscription for a particular customer is based on past activities of that customer and past activities of a number of other customers sharing specified static features. These processes are similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to a method of organizing human activity which include commercial or legal interactions. In addition, no additional elements are integrated into the abstract idea. Therefore, the claims still recite an abstract idea that can be grouped into a method of organizing human activity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6-8, 11, 13-15, 18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable by Grey et al. (US 2020/0267580 A1), in view of Li (Li, Y., Wang, J., Ye, J. and Reddy, C.K., 2016, August. A multi-task learning formulation for survival analysis. In Proceedings of the 22nd ACM SIGKDD international conference on knowledge discovery and data mining (pp. 1715-1724)), in further view of Ji (Ji, J., Chen, X., Luo, C. and Li, P., 2018, March. A deep multi-task learning approach for ECG data analysis. In 2018 IEEE EMBS International Conference on Biomedical & Health Informatics (BHI) (pp. 124-127). IEEE).
Regarding claim 1 (Previously Presented), Gray et al. discloses a computer-implement method for predicting changes in customer demand (Paragraph 0003, Aspects of the present disclosure relate to a method and system for intelligently upgrading or adding nodes in a communications network according to one or more distinct investment clusters, and in particular to an artificial intelligence network for simulating customer events over time for a node in a communications network and generating a model of an impact of the customer events from which nodes may be added or the node upgraded; Paragraph 0042, The neural network 202 generates customer population statistics, such as a new sales rate, in the form of an expected penetration for a customer population associated with a selected communications node; see provisional application No. 62/808,189, Paragraph 0031), the method comprising: 
collecting, by a number of processors, subscription data for a number of customers at specified time intervals (Figure 13, item 1302, Processor; Paragraph 0043, In one implementation, the simulator 204 receives a selection of a communications node and obtains a current customer state for the communications node. The current customer state may include a current customer list, including, but not limited to, a location, a list of subscribed services, service level (e.g., internet speed), and a monthly billing rate for each customer. The current customer state may further include a new customer set generated based on a new sales rate and an offer distribution. In one implementation, the new sales rate is generated by the neural network 202 based on the dynamic simulation inputs for the communications node. In some implementations, the new sales rate may be limited to modeled sites without an active customer such that there cannot be more customers than sites. The current customer state is loaded into the simulator 204 as a customer set at a starting point (e.g., month 0). The simulator 204 simulates the customer set over time as a discrete event simulation for a node type and outputs customer events. The customer events indicate how the customer population for the communications node changes over time. For example, over time, customers may disconnect from service, subscribe to service, upgrade service, downgrade service, and/or the like. The simulator 204 outputs customer events, including a customer count and revenue curve, which may be aggregated by speed or otherwise by node type, bill rate, month, and/or the like; see provisional application No. 62/808,189, Paragraph 0032), wherein each customer is subscribed to one of a number of defined bundles of services (Paragraph 0043, The current customer state may include a current customer list, including, but not limited to, a location, a list of subscribed services, service level (e.g., internet speed), and a monthly billing rate for each customer; see provisional application No. 62/808,189, Paragraph 0032); 
determining, by the number of processors, any changes in customer bundle subscriptions during a given time interval (Figure 13, item 1302, Processor; Paragraph 0043, The simulator 204 simulates the customer set over time as a discrete event simulation for a node type and outputs customer events. The customer events indicate how the customer population for the communications node changes over time. For example, over time, customers may disconnect from service, subscribe to service, upgrade service, downgrade service, and/or the like. The simulator 204 outputs customer events, including a customer count and revenue curve, which may be aggregated by speed or otherwise by node type, bill rate, month, and/or the like; see provisional application No. 62/808,189, Paragraph 0032); 
determining, by the number of processors, metrics for defined customer tasks for subscribed services during the given time interval (Figure 13, item 1302, Processor; Paragraph 0043, The simulator 204 simulates the customer set over time as a discrete event simulation for a node type and outputs customer events. The customer events indicate how the customer population for the communications node changes over time. For example, over time, customers may disconnect from service, subscribe to service, upgrade service, downgrade service, and/or the like. The simulator 204 outputs customer events, including a customer count and revenue curve, which may be aggregated by speed or otherwise by node type, bill rate, month, and/or the like; see provisional application No. 62/808,189, Paragraph 0032; Examiner notes that Gray et al. can track for how long the customer uses a service. Based on broadest reasonable interpretation in light of the specification, Gray et al. discloses “metrics” because it can track the duration of use with regard to service features available with their respective bundles); 
simultaneously modeling, by the number of processors via [an artificial intelligence platform], bundle subscription change events and time-to-event for each bundle subscription change comprising … for the metrics for defined customer tasks (Figure 13, item 1302, Processor; Paragraph 0044, In one implementation, the modeler 206 generates a model of an impact of the customer events. The impact may include performance analytics for the communications node for the node type. The performance analytics for each node type may be compared to determine whether to modify the node type for the communications node. More particularly, the simulator 204 and the modeler 206 may be run for each selected node type for aggregation and comparison. In one implementation, a particular node type that may be representative of an upgrade scenario, downgrade scenario, or no change scenario is selected, and the simulator 204 simulates customer events over time for the particular node type. The output of the simulation for the particular node type may then be compared to the output of the simulation of another node type with performance analytics for each simulation output generated by the modeler 206 for comparison. In one implementation, the modeler 206 generates cash flows for the communications node according to the node type based on the customer counts, associated revenue, and consumer costs. Stated differently, the modeler 206 outputs performance analytics, including a financial impact in the form of profit, for each simulation of a different node type, and the modeler 206 generates a comparison of the performance analytics for each node type. The comparison may be in the form of a priority list sorting the communications nodes according to one or more performance parameters. In one implementation, additional data for each of the communications nodes in the priority list is gathered and input into the simulator 204 to rerun the simulation of the node type and obtain a verified simulation output. If the verified simulation output remains in the priority list, the communications node may be changed to the simulated node type. The artificial intelligence platform 200 thus predicts a customer count, revenue, and customer events (e.g., installs, disconnects, upgrades, downgrades, etc.) over time at a given communications node, from which an accurate financial assessment of a potential node type change is generated; see provisional application No. 62/808,189, Paragraph 0033); 
and predicting and inferring, by the number of processors via machine intelligence comprising predictive algorithms according to the modeling, types and timing of changes in customer bundle subscriptions based on customer service activities (Figure 13, item 1302, Processor; Paragraph 0044, In one implementation, the modeler 206 generates a model of an impact of the customer events. The impact may include performance analytics for the communications node for the node type. The performance analytics for each node type may be compared to determine whether to modify the node type for the communications node. More particularly, the simulator 204 and the modeler 206 may be run for each selected node type for aggregation and comparison. In one implementation, a particular node type that may be representative of an upgrade scenario, downgrade scenario, or no change scenario is selected, and the simulator 204 simulates customer events over time for the particular node type. The output of the simulation for the particular node type may then be compared to the output of the simulation of another node type with performance analytics for each simulation output generated by the modeler 206 for comparison. In one implementation, the modeler 206 generates cash flows for the communications node according to the node type based on the customer counts, associated revenue, and consumer costs. Stated differently, the modeler 206 outputs performance analytics, including a financial impact in the form of profit, for each simulation of a different node type, and the modeler 206 generates a comparison of the performance analytics for each node type. The comparison may be in the form of a priority list sorting the communications nodes according to one or more performance parameters. In one implementation, additional data for each of the communications nodes in the priority list is gathered and input into the simulator 204 to rerun the simulation of the node type and obtain a verified simulation output. If the verified simulation output remains in the priority list, the communications node may be changed to the simulated node type. The artificial intelligence platform 200 thus predicts a customer count, revenue, and customer events (e.g., installs, disconnects, upgrades, downgrades, etc.) over time at a given communications node, from which an accurate financial assessment of a potential node type change is generated; Paragraph 0047, The survival functions may be based upon the empirical assumption that approximately 98% of customers of a network follow the same permutations of events. In particular, customers either: install a service, upgrade the service, and then disconnect the service; or install the service and then disconnect the service; see provisional application No. 62/808,189, Paragraphs 0033 & 0036).
Gray et al. discloses all the limitations above, predicting via an artificial intelligence platform types and timing of changes in customer bundle subscriptions based on customer service activities (Paragraph 0044, The artificial intelligence platform 200 thus predicts a customer count, revenue, and customer events (e.g., installs, disconnects, upgrades, downgrades, etc.) over time at a given communications node), and a survival probability at each month for the different node types and/or service types based on a Kaplan-Meier estimator (Paragraphs 0048-0049). Although Gray et al. discloses: an artificial intelligence platform with different node types; and predicting how long it will take for each of these events to occur using a Kaplan-Meier for Survival Analysis, Gray et al. does not specifically disclose using a Multi-Task Learning Model for Survival Analysis.
However, Li et al. discloses simultaneously modeling, by the number of processors via multimodal multi-task learning, [time-to-event data] comprising parameter sharing and ... for the metrics for defined customer tasks (Page 1716, To overcome these weaknesses of both types of methods, in this paper, we propose the “MTLSA” model, which stands for “Multi-Task Learning model for Survival Analysis”. We formulate the original survival time prediction problem into a multi-task learning problem. The primary motivation of using multi-task learning is because of its ability to learn a shared representation across related tasks and reduce the prediction error of each task. Thus, the model can provide a more accurate estimation of whether an event occurs or not at the beginning of each time interval which will thus provide an accurate estimation of the survival time for each instance. Another advantage of using multi-task learning for survival time estimation is because it translates the regression problem into a series of related binary classiﬁcation problems, and at each time interval the corresponding classiﬁer only focuses on modeling the local problem and hence provides a more accurate estimation than the regression models which aim at modeling the entire problem at once. Our model is built without any additional hypothesis except linear hypothesis, i.e., the feature and target exhibit a linear relationship, unlike the Cox proportional hazards model and parametric censored regression models).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the artificial intelligence platform used for predicting types and timing of changes in customer bundle subscriptions based on customer service activities, wherein the artificial intelligence is using a Kaplan-Meier estimator for Survival Analysis of the invention of Grey et al. to further incorporate a Multi-Task Learning model for Survival Analysis of the invention of Li because the Multi-Task Learning model for Survival Analysis model provides a more accurate estimation of whether an event occurs or not at the beginning of each time interval which will thus provide an accurate estimation of the survival time for each instance (see Li, Page 1716). Further, the claimed invention is merely a simple substitution of one known element for another to obtain predictable results (e.g. substitution of a Kaplan-Meier method for Survival Analysis for a Multi-Task Learning model for Survival Analysis because the Multi-Task Learning model for Survival Analysis achieves better performance).
Although the combination of Gray et al. and Li et al. discloses simultaneously modeling, by the number of processors via multimodal multi-task learning, bundle subscription change events and time-to-event for each bundle subscription change comprising parameter sharing and ... for the metrics for defined customer tasks, the combination of Gray et al. and Li et al. does not specifically disclose density approximation. Applicant’s specification states that the RNN with the deep learning architecture can approximate the density of an event time (Paragraph 0058).
However, Ji discloses simultaneously modeling, by the number of processors via multimodal multi-task learning, [time sequence data] (Page 125, B. Multi-task Learning, Multi-task learning (MTL) solves multiple similar tasks simultaneously to exploit commonalities and differences across these different tasks and improve the performance of each task. Typically, machine learning researchers only care about optimizing metrics for a particular desired task, which is single task learning (STL). Nevertheless, the MTL systems are given a collection of related tasks that all need to be solved. Theoretical and experimental studies have shown that the overall prediction quality can be improved by processing the tasks jointly and sharing information between them) comprising parameter sharing and density approximation for the metrics for defined customer tasks (Page 125, B. Multi-task Learning, Multi-task learning (MTL) solves multiple similar tasks simultaneously to exploit commonalities and differences across these different tasks and improve the performance of each task. Typically, machine learning researchers only care about optimizing metrics for a particular desired task, which is single task learning (STL). Nevertheless, the MTL systems are given a collection of related tasks that all need to be solved. Theoretical and experimental studies have shown that the overall prediction quality can be improved by processing the tasks jointly and sharing information between them; Page 126, 2. Parameter-sharing Recurrent Neural Network, As shown in Figure 4, for task i, its training dataset input goes through a recurrent neural layer to extract the hidden state vector vi. Concatenating with hidden state vectors from other tasks, the common feature vector for all tasks can be represented as v = {v1,v2, ..., vn}. After several fully-connected layers, whose parameters are shared by all related tasks, the network connects to each task’s own desired output layer; Examiner notes that Ji discloses density approximation because it’s determining which parameters are related to each other, wherein those relationships are used to predict different outputs using an RNN model);
and predicting and inferring, by the number of processors via machine intelligence comprising predictive algorithms according to the modeling, [multiple outputs based on historical data] (Page 125, B. Multi-task learning, Theoretical and experimental studies have shown that the overall prediction quality can be improved by processing the tasks jointly and sharing information between them. Moreover, if the tasks are similar but the data is in different domains, in such MTL system, the system can acknowledge domain invariant features; Page 126, 2. Parameter-sharing Recurrent Neural Network, As shown in Figure 4, for task i, its training dataset input goes through a recurrent neural layer to extract the hidden state vector vi. Concatenating with hidden state vectors from other tasks, the common feature vector for all tasks can be represented as v = {v1,v2, ..., vn}. After several fully-connected layers, whose parameters are shared by all related tasks, the network connects to each task’s own desired output layer; Examiner notes that Ji discloses dependency between all the different parameters. Therefore, Ji discloses “inferring” because it’s inferring that some parameters are related to others based on a desired output).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the Multi-Task Learning model for Survival Analysis  used for predicting types and timing of changes in customer bundle subscriptions based on customer service activities of the invention of Grey et al. and Li to further incorporate a deep parameter-sharing recurrent neural network of the invention of Ji because theoretical and experimental studies have shown that the overall prediction quality can be improved by processing the tasks jointly and sharing information between them (see Ji, Page 125, B. Multi-task Learning). Further, the claimed invention is merely a simple substitution of one known element for another to obtain predictable results (e.g. substitution of a Multi-Task Learning model for Survival Analysis for a Multi-Task Learning using RNN because the Multi-Task Learning using RNN achieves better performance).
Regarding claim 8 (Previously Presented), Gray et al. discloses a system for predicting changes in customer demand (Paragraph 0003, Aspects of the present disclosure relate to a method and system for intelligently upgrading or adding nodes in a communications network according to one or more distinct investment clusters, and in particular to an artificial intelligence network for simulating customer events over time for a node in a communications network and generating a model of an impact of the customer events from which nodes may be added or the node upgraded; Paragraph 0042, The neural network 202 generates customer population statistics, such as a new sales rate, in the form of an expected penetration for a customer population associated with a selected communications node; see provisional application No. 62/808,189, Paragraph 0031), the system comprising: 
a bus system; a storage device connected to the bus system, wherein the storage device stores program instructions; and a number of processors connected to the bus system, wherein the number of processors execute the program instructions to (Paragraph 0114, Referring to FIG. 13, a detailed description of an example computing system 1300 having one or more computing units that may implement various systems and methods discussed herein is provided. The computing system 1300 may be applicable to the artificial intelligence platform 200, the neural network 202, the simulator 204, the modeler 206, and other computing or network devices. It will be appreciated that specific implementations of these devices may be of differing possible specific computing architectures not all of which are specifically discussed herein but will be understood by those of ordinary skill in the art; Paragraph 0115, The computer system 1300 may be a computing system is capable of executing a computer program product to execute a computer process. Data and program files may be input to the computer system 1300, which reads the files and executes the programs therein. Some of the elements of the computer system 1300 are shown in FIG. 13, including one or more hardware processors 1302, one or more data storage devices 1304, one or more memory devices 1308, and/or one or more ports 1308-1310. Additionally, other elements that will be recognized by those skilled in the art may be included in the computing system 1300 but are not explicitly depicted in FIG. 13 or discussed further herein. Various elements of the computer system 1300 may communicate with one another by way of one or more communication buses, point-to-point communication paths, or other communication means not explicitly depicted in FIG. 13; Paragraph 0116, The processor 1302 may include, for example, a central processing unit (CPU), a microprocessor, a microcontroller, a digital signal processor (DSP), and/or one or more internal levels of cache. There may be one or more processors 1302, such that the processor 1302 comprises a single central-processing unit, or a plurality of processing units capable of executing instructions and performing operations in parallel with each other, commonly referred to as a parallel processing environment; see provisional application No. 62/808,189, Paragraphs 0079-0081):
collect subscription data for a number of customers at specified time intervals (Figure 13, item 1302, Processor; Paragraph 0043, In one implementation, the simulator 204 receives a selection of a communications node and obtains a current customer state for the communications node. The current customer state may include a current customer list, including, but not limited to, a location, a list of subscribed services, service level (e.g., internet speed), and a monthly billing rate for each customer. The current customer state may further include a new customer set generated based on a new sales rate and an offer distribution. In one implementation, the new sales rate is generated by the neural network 202 based on the dynamic simulation inputs for the communications node. In some implementations, the new sales rate may be limited to modeled sites without an active customer such that there cannot be more customers than sites. The current customer state is loaded into the simulator 204 as a customer set at a starting point (e.g., month 0). The simulator 204 simulates the customer set over time as a discrete event simulation for a node type and outputs customer events. The customer events indicate how the customer population for the communications node changes over time. For example, over time, customers may disconnect from service, subscribe to service, upgrade service, downgrade service, and/or the like. The simulator 204 outputs customer events, including a customer count and revenue curve, which may be aggregated by speed or otherwise by node type, bill rate, month, and/or the like; see provisional application No. 62/808,189, Paragraph 0032), wherein each customer is subscribed to one of a number of defined bundles of services (Paragraph 0043, The current customer state may include a current customer list, including, but not limited to, a location, a list of subscribed services, service level (e.g., internet speed), and a monthly billing rate for each customer; see provisional application No. 62/808,189, Paragraph 0032); 
determine any changes in customer bundle subscriptions during a given time interval (Figure 13, item 1302, Processor; Paragraph 0043, The simulator 204 simulates the customer set over time as a discrete event simulation for a node type and outputs customer events. The customer events indicate how the customer population for the communications node changes over time. For example, over time, customers may disconnect from service, subscribe to service, upgrade service, downgrade service, and/or the like. The simulator 204 outputs customer events, including a customer count and revenue curve, which may be aggregated by speed or otherwise by node type, bill rate, month, and/or the like; see provisional application No. 62/808,189, Paragraph 0032); 
determine metrics for defined customer tasks for subscribed services during the given time interval (Figure 13, item 1302, Processor; Paragraph 0043, The simulator 204 simulates the customer set over time as a discrete event simulation for a node type and outputs customer events. The customer events indicate how the customer population for the communications node changes over time. For example, over time, customers may disconnect from service, subscribe to service, upgrade service, downgrade service, and/or the like. The simulator 204 outputs customer events, including a customer count and revenue curve, which may be aggregated by speed or otherwise by node type, bill rate, month, and/or the like; see provisional application No. 62/808,189, Paragraph 0032; Examiner notes that Gray et al. can track for how long the customer uses a service. Based on broadest reasonable interpretation in light of the specification, Gray et al. discloses “metrics” because it can track the duration of use with regard to service features available with their respective bundles); 
simultaneously model, by the number of processors via [an artificial intelligence platform], bundle subscription change events and time-to-event for each bundle subscription change comprising … for the metrics for defined customer tasks (Figure 13, item 1302, Processor; Paragraph 0044, In one implementation, the modeler 206 generates a model of an impact of the customer events. The impact may include performance analytics for the communications node for the node type. The performance analytics for each node type may be compared to determine whether to modify the node type for the communications node. More particularly, the simulator 204 and the modeler 206 may be run for each selected node type for aggregation and comparison. In one implementation, a particular node type that may be representative of an upgrade scenario, downgrade scenario, or no change scenario is selected, and the simulator 204 simulates customer events over time for the particular node type. The output of the simulation for the particular node type may then be compared to the output of the simulation of another node type with performance analytics for each simulation output generated by the modeler 206 for comparison. In one implementation, the modeler 206 generates cash flows for the communications node according to the node type based on the customer counts, associated revenue, and consumer costs. Stated differently, the modeler 206 outputs performance analytics, including a financial impact in the form of profit, for each simulation of a different node type, and the modeler 206 generates a comparison of the performance analytics for each node type. The comparison may be in the form of a priority list sorting the communications nodes according to one or more performance parameters. In one implementation, additional data for each of the communications nodes in the priority list is gathered and input into the simulator 204 to rerun the simulation of the node type and obtain a verified simulation output. If the verified simulation output remains in the priority list, the communications node may be changed to the simulated node type. The artificial intelligence platform 200 thus predicts a customer count, revenue, and customer events (e.g., installs, disconnects, upgrades, downgrades, etc.) over time at a given communications node, from which an accurate financial assessment of a potential node type change is generated; see provisional application No. 62/808,189, Paragraph 0033); 
and predict and infer, via machine intelligence comprising predictive algorithms according to the modeling, types and timing of changes in customer bundle subscriptions based on customer service activities (Figure 13, item 1302, Processor; Paragraph 0044, In one implementation, the modeler 206 generates a model of an impact of the customer events. The impact may include performance analytics for the communications node for the node type. The performance analytics for each node type may be compared to determine whether to modify the node type for the communications node. More particularly, the simulator 204 and the modeler 206 may be run for each selected node type for aggregation and comparison. In one implementation, a particular node type that may be representative of an upgrade scenario, downgrade scenario, or no change scenario is selected, and the simulator 204 simulates customer events over time for the particular node type. The output of the simulation for the particular node type may then be compared to the output of the simulation of another node type with performance analytics for each simulation output generated by the modeler 206 for comparison. In one implementation, the modeler 206 generates cash flows for the communications node according to the node type based on the customer counts, associated revenue, and consumer costs. Stated differently, the modeler 206 outputs performance analytics, including a financial impact in the form of profit, for each simulation of a different node type, and the modeler 206 generates a comparison of the performance analytics for each node type. The comparison may be in the form of a priority list sorting the communications nodes according to one or more performance parameters. In one implementation, additional data for each of the communications nodes in the priority list is gathered and input into the simulator 204 to rerun the simulation of the node type and obtain a verified simulation output. If the verified simulation output remains in the priority list, the communications node may be changed to the simulated node type. The artificial intelligence platform 200 thus predicts a customer count, revenue, and customer events (e.g., installs, disconnects, upgrades, downgrades, etc.) over time at a given communications node, from which an accurate financial assessment of a potential node type change is generated; Paragraph 0047, The survival functions may be based upon the empirical assumption that approximately 98% of customers of a network follow the same permutations of events. In particular, customers either: install a service, upgrade the service, and then disconnect the service; or install the service and then disconnect the service; see provisional application No. 62/808,189, Paragraphs 0033 & 0036).
Gray et al. discloses all the limitations above, predicting via an artificial intelligence platform types and timing of changes in customer bundle subscriptions based on customer service activities (Paragraph 0044, The artificial intelligence platform 200 thus predicts a customer count, revenue, and customer events (e.g., installs, disconnects, upgrades, downgrades, etc.) over time at a given communications node), and a survival probability at each month for the different node types and/or service types based on a Kaplan-Meier estimator (Paragraphs 0048-0049). Although Gray et al. discloses: an artificial intelligence platform with different node types; and predicting how long it will take for each of these events to occur using a Kaplan-Meier for Survival Analysis, Gray et al. does not specifically disclose using a Multi-Task Learning Model for Survival Analysis.
However, Li et al. discloses simultaneously modeling, by the number of processors via multimodal multi-task learning, [time-to-event data] comprising parameter sharing and ... for the metrics for defined customer tasks (Page 1716, To overcome these weaknesses of both types of methods, in this paper, we propose the “MTLSA” model, which stands for “Multi-Task Learning model for Survival Analysis”. We formulate the original survival time prediction problem into a multi-task learning problem. The primary motivation of using multi-task learning is because of its ability to learn a shared representation across related tasks and reduce the prediction error of each task. Thus, the model can provide a more accurate estimation of whether an event occurs or not at the beginning of each time interval which will thus provide an accurate estimation of the survival time for each instance. Another advantage of using multi-task learning for survival time estimation is because it translates the regression problem into a series of related binary classiﬁcation problems, and at each time interval the corresponding classiﬁer only focuses on modeling the local problem and hence provides a more accurate estimation than the regression models which aim at modeling the entire problem at once. Our model is built without any additional hypothesis except linear hypothesis, i.e., the feature and target exhibit a linear relationship, unlike the Cox proportional hazards model and parametric censored regression models).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the artificial intelligence platform used for predicting types and timing of changes in customer bundle subscriptions based on customer service activities, wherein the artificial intelligence is using a Kaplan-Meier estimator for Survival Analysis of the invention of Grey et al. to further incorporate a Multi-Task Learning model for Survival Analysis of the invention of Li because the Multi-Task Learning model for Survival Analysis model provides a more accurate estimation of whether an event occurs or not at the beginning of each time interval which will thus provide an accurate estimation of the survival time for each instance (see Li, Page 1716). Further, the claimed invention is merely a simple substitution of one known element for another to obtain predictable results (e.g. substitution of a Kaplan-Meier method for Survival Analysis for a Multi-Task Learning model for Survival Analysis because the Multi-Task Learning model for Survival Analysis achieves better performance).
Although the combination of Gray et al. and Li et al. discloses simultaneously modeling, by the number of processors via multimodal multi-task learning, bundle subscription change events and time-to-event for each bundle subscription change comprising parameter sharing and ... for the metrics for defined customer tasks, the combination of Gray et al. and Li et al. does not specifically disclose density approximation. Applicant’s specification states that the RNN with the deep learning architecture can approximate the density of an event time (Paragraph 0058).
However, Ji discloses simultaneously modeling, by the number of processors via multimodal multi-task learning, [time sequence data] (Page 125, B. Multi-task Learning, Multi-task learning (MTL) solves multiple similar tasks simultaneously to exploit commonalities and differences across these different tasks and improve the performance of each task. Typically, machine learning researchers only care about optimizing metrics for a particular desired task, which is single task learning (STL). Nevertheless, the MTL systems are given a collection of related tasks that all need to be solved. Theoretical and experimental studies have shown that the overall prediction quality can be improved by processing the tasks jointly and sharing information between them) comprising parameter sharing and density approximation for the metrics for defined customer tasks (Page 125, B. Multi-task Learning, Multi-task learning (MTL) solves multiple similar tasks simultaneously to exploit commonalities and differences across these different tasks and improve the performance of each task. Typically, machine learning researchers only care about optimizing metrics for a particular desired task, which is single task learning (STL). Nevertheless, the MTL systems are given a collection of related tasks that all need to be solved. Theoretical and experimental studies have shown that the overall prediction quality can be improved by processing the tasks jointly and sharing information between them; Page 126, 2. Parameter-sharing Recurrent Neural Network, As shown in Figure 4, for task i, its training dataset input goes through a recurrent neural layer to extract the hidden state vector vi. Concatenating with hidden state vectors from other tasks, the common feature vector for all tasks can be represented as v = {v1,v2, ..., vn}. After several fully-connected layers, whose parameters are shared by all related tasks, the network connects to each task’s own desired output layer; Examiner notes that Ji discloses density approximation because it’s determining which parameters are related to each other, wherein those relationships are used to predict different outputs using an RNN model);
and predict and infer, by the number of processors via machine intelligence comprising predictive algorithms according to the modeling, [multiple outputs based on historical data] (Page 125, B. Multi-task learning, Theoretical and experimental studies have shown that the overall prediction quality can be improved by processing the tasks jointly and sharing information between them. Moreover, if the tasks are similar but the data is in different domains, in such MTL system, the system can acknowledge domain invariant features; Page 126, 2. Parameter-sharing Recurrent Neural Network, As shown in Figure 4, for task i, its training dataset input goes through a recurrent neural layer to extract the hidden state vector vi. Concatenating with hidden state vectors from other tasks, the common feature vector for all tasks can be represented as v = {v1,v2, ..., vn}. After several fully-connected layers, whose parameters are shared by all related tasks, the network connects to each task’s own desired output layer; Examiner notes that Ji discloses dependency between all the different parameters. Therefore, Ji discloses “inferring” because it’s inferring that some parameters are related to others based on a desired output).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the Multi-Task Learning model for Survival Analysis  used for predicting types and timing of changes in customer bundle subscriptions based on customer service activities of the invention of Grey et al. and Li to further incorporate a deep parameter-sharing recurrent neural network of the invention of Ji because theoretical and experimental studies have shown that the overall prediction quality can be improved by processing the tasks jointly and sharing information between them (see Ji, Page 125, B. Multi-task Learning). Further, the claimed invention is merely a simple substitution of one known element for another to obtain predictable results (e.g. substitution of a Multi-Task Learning model for Survival Analysis for a Multi-Task Learning using RNN because the Multi-Task Learning using RNN achieves better performance).
Regarding claim 15 (Previously Presented), Gray et al. discloses a computer program product for predicting changes in customer demand (Paragraph 0003, Aspects of the present disclosure relate to a method and system for intelligently upgrading or adding nodes in a communications network according to one or more distinct investment clusters, and in particular to an artificial intelligence network for simulating customer events over time for a node in a communications network and generating a model of an impact of the customer events from which nodes may be added or the node upgraded; Paragraph 0042, The neural network 202 generates customer population statistics, such as a new sales rate, in the form of an expected penetration for a customer population associated with a selected communications node; Paragraph 0115, The computer system 1300 may be a computing system is capable of executing a computer program product to execute a computer process; see provisional application No. 62/808,189, Paragraphs 0031 & 0080), the computer program product comprising: 
a non-volatile computer readable storage medium having program instructions embodied therewith, the program instructions executable by a number of processors to cause the computer to perform the steps of (Paragraph 0119, Computer program products containing mechanisms to effectuate the systems and methods in accordance with the presently described technology may reside in the data storage devices 1304 and/or the memory devices 1306, which may be referred to as machine-readable media. It will be appreciated that machine-readable media may include any tangible non-transitory medium that is capable of storing or encoding instructions to perform any one or more of the operations of the present disclosure for execution by a machine or that is capable of storing or encoding data structures and/or modules utilized by or associated with such instructions. Machine-readable media may include a single medium or multiple media (e.g., a centralized or distributed database, and/or associated caches and servers) that store the one or more executable instructions or data structures; see provisional application No. 62/808,189, Paragraph 0084):
collecting subscription data for a number of customers at specified time intervals (Figure 13, item 1302, Processor; Paragraph 0043, In one implementation, the simulator 204 receives a selection of a communications node and obtains a current customer state for the communications node. The current customer state may include a current customer list, including, but not limited to, a location, a list of subscribed services, service level (e.g., internet speed), and a monthly billing rate for each customer. The current customer state may further include a new customer set generated based on a new sales rate and an offer distribution. In one implementation, the new sales rate is generated by the neural network 202 based on the dynamic simulation inputs for the communications node. In some implementations, the new sales rate may be limited to modeled sites without an active customer such that there cannot be more customers than sites. The current customer state is loaded into the simulator 204 as a customer set at a starting point (e.g., month 0). The simulator 204 simulates the customer set over time as a discrete event simulation for a node type and outputs customer events. The customer events indicate how the customer population for the communications node changes over time. For example, over time, customers may disconnect from service, subscribe to service, upgrade service, downgrade service, and/or the like. The simulator 204 outputs customer events, including a customer count and revenue curve, which may be aggregated by speed or otherwise by node type, bill rate, month, and/or the like; see provisional application No. 62/808,189, Paragraph 0032), wherein each customer is subscribed to one of a number of defined bundles of services (Paragraph 0043, The current customer state may include a current customer list, including, but not limited to, a location, a list of subscribed services, service level (e.g., internet speed), and a monthly billing rate for each customer; see provisional application No. 62/808,189, Paragraph 0032); 
determining any changes in customer bundle subscriptions during a given time interval (Figure 13, item 1302, Processor; Paragraph 0043, The simulator 204 simulates the customer set over time as a discrete event simulation for a node type and outputs customer events. The customer events indicate how the customer population for the communications node changes over time. For example, over time, customers may disconnect from service, subscribe to service, upgrade service, downgrade service, and/or the like. The simulator 204 outputs customer events, including a customer count and revenue curve, which may be aggregated by speed or otherwise by node type, bill rate, month, and/or the like; see provisional application No. 62/808,189, Paragraph 0032); 
determining metrics for defined customer tasks for subscribed services during the given time interval (Figure 13, item 1302, Processor; Paragraph 0043, The simulator 204 simulates the customer set over time as a discrete event simulation for a node type and outputs customer events. The customer events indicate how the customer population for the communications node changes over time. For example, over time, customers may disconnect from service, subscribe to service, upgrade service, downgrade service, and/or the like. The simulator 204 outputs customer events, including a customer count and revenue curve, which may be aggregated by speed or otherwise by node type, bill rate, month, and/or the like; see provisional application No. 62/808,189, Paragraph 0032; Examiner notes that Gray et al. can track for how long the customer uses a service. Based on broadest reasonable interpretation in light of the specification, Gray et al. discloses “metrics” because it can track the duration of use with regard to service features available with their respective bundles); 
simultaneously modeling, by the number of processors via [an artificial intelligence platform], bundle subscription change events and time-to-event for each bundle subscription change comprising … for the metrics for defined customer tasks (Figure 13, item 1302, Processor; Paragraph 0044, In one implementation, the modeler 206 generates a model of an impact of the customer events. The impact may include performance analytics for the communications node for the node type. The performance analytics for each node type may be compared to determine whether to modify the node type for the communications node. More particularly, the simulator 204 and the modeler 206 may be run for each selected node type for aggregation and comparison. In one implementation, a particular node type that may be representative of an upgrade scenario, downgrade scenario, or no change scenario is selected, and the simulator 204 simulates customer events over time for the particular node type. The output of the simulation for the particular node type may then be compared to the output of the simulation of another node type with performance analytics for each simulation output generated by the modeler 206 for comparison. In one implementation, the modeler 206 generates cash flows for the communications node according to the node type based on the customer counts, associated revenue, and consumer costs. Stated differently, the modeler 206 outputs performance analytics, including a financial impact in the form of profit, for each simulation of a different node type, and the modeler 206 generates a comparison of the performance analytics for each node type. The comparison may be in the form of a priority list sorting the communications nodes according to one or more performance parameters. In one implementation, additional data for each of the communications nodes in the priority list is gathered and input into the simulator 204 to rerun the simulation of the node type and obtain a verified simulation output. If the verified simulation output remains in the priority list, the communications node may be changed to the simulated node type. The artificial intelligence platform 200 thus predicts a customer count, revenue, and customer events (e.g., installs, disconnects, upgrades, downgrades, etc.) over time at a given communications node, from which an accurate financial assessment of a potential node type change is generated; see provisional application No. 62/808,189, Paragraph 0033); 
and predicting and inferring, by the number of processors via machine intelligence comprising predictive algorithms according to the modeling, types and timing of changes in customer bundle subscriptions based on customer service activities (Figure 13, item 1302, Processor; Paragraph 0044, In one implementation, the modeler 206 generates a model of an impact of the customer events. The impact may include performance analytics for the communications node for the node type. The performance analytics for each node type may be compared to determine whether to modify the node type for the communications node. More particularly, the simulator 204 and the modeler 206 may be run for each selected node type for aggregation and comparison. In one implementation, a particular node type that may be representative of an upgrade scenario, downgrade scenario, or no change scenario is selected, and the simulator 204 simulates customer events over time for the particular node type. The output of the simulation for the particular node type may then be compared to the output of the simulation of another node type with performance analytics for each simulation output generated by the modeler 206 for comparison. In one implementation, the modeler 206 generates cash flows for the communications node according to the node type based on the customer counts, associated revenue, and consumer costs. Stated differently, the modeler 206 outputs performance analytics, including a financial impact in the form of profit, for each simulation of a different node type, and the modeler 206 generates a comparison of the performance analytics for each node type. The comparison may be in the form of a priority list sorting the communications nodes according to one or more performance parameters. In one implementation, additional data for each of the communications nodes in the priority list is gathered and input into the simulator 204 to rerun the simulation of the node type and obtain a verified simulation output. If the verified simulation output remains in the priority list, the communications node may be changed to the simulated node type. The artificial intelligence platform 200 thus predicts a customer count, revenue, and customer events (e.g., installs, disconnects, upgrades, downgrades, etc.) over time at a given communications node, from which an accurate financial assessment of a potential node type change is generated; Paragraph 0047, The survival functions may be based upon the empirical assumption that approximately 98% of customers of a network follow the same permutations of events. In particular, customers either: install a service, upgrade the service, and then disconnect the service; or install the service and then disconnect the service; see provisional application No. 62/808,189, Paragraphs 0033 & 0036).
Gray et al. discloses all the limitations above, predicting via an artificial intelligence platform types and timing of changes in customer bundle subscriptions based on customer service activities (Paragraph 0044, The artificial intelligence platform 200 thus predicts a customer count, revenue, and customer events (e.g., installs, disconnects, upgrades, downgrades, etc.) over time at a given communications node), and a survival probability at each month for the different node types and/or service types based on a Kaplan-Meier estimator (Paragraphs 0048-0049). Although Gray et al. discloses: an artificial intelligence platform with different node types; and predicting how long it will take for each of these events to occur using a Kaplan-Meier for Survival Analysis, Gray et al. does not specifically disclose using a Multi-Task Learning Model for Survival Analysis.
However, Li et al. discloses simultaneously modeling, by the number of processors via multimodal multi-task learning, [time-to-event data] comprising parameter sharing and ... for the metrics for defined customer tasks (Page 1716, To overcome these weaknesses of both types of methods, in this paper, we propose the “MTLSA” model, which stands for “Multi-Task Learning model for Survival Analysis”. We formulate the original survival time prediction problem into a multi-task learning problem. The primary motivation of using multi-task learning is because of its ability to learn a shared representation across related tasks and reduce the prediction error of each task. Thus, the model can provide a more accurate estimation of whether an event occurs or not at the beginning of each time interval which will thus provide an accurate estimation of the survival time for each instance. Another advantage of using multi-task learning for survival time estimation is because it translates the regression problem into a series of related binary classiﬁcation problems, and at each time interval the corresponding classiﬁer only focuses on modeling the local problem and hence provides a more accurate estimation than the regression models which aim at modeling the entire problem at once. Our model is built without any additional hypothesis except linear hypothesis, i.e., the feature and target exhibit a linear relationship, unlike the Cox proportional hazards model and parametric censored regression models).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the artificial intelligence platform used for predicting types and timing of changes in customer bundle subscriptions based on customer service activities, wherein the artificial intelligence is using a Kaplan-Meier estimator for Survival Analysis of the invention of Grey et al. to further incorporate a Multi-Task Learning model for Survival Analysis of the invention of Li because the Multi-Task Learning model for Survival Analysis model provides a more accurate estimation of whether an event occurs or not at the beginning of each time interval which will thus provide an accurate estimation of the survival time for each instance (see Li, Page 1716). Further, the claimed invention is merely a simple substitution of one known element for another to obtain predictable results (e.g. substitution of a Kaplan-Meier method for Survival Analysis for a Multi-Task Learning model for Survival Analysis because the Multi-Task Learning model for Survival Analysis achieves better performance).
Although the combination of Gray et al. and Li et al. discloses simultaneously modeling, by the number of processors via multimodal multi-task learning, bundle subscription change events and time-to-event for each bundle subscription change comprising parameter sharing and ... for the metrics for defined customer tasks, the combination of Gray et al. and Li et al. does not specifically disclose density approximation. Applicant’s specification states that the RNN with the deep learning architecture can approximate the density of an event time (Paragraph 0058).
However, Ji discloses simultaneously modeling, by the number of processors via multimodal multi-task learning, [time sequence data] (Page 125, B. Multi-task Learning, Multi-task learning (MTL) solves multiple similar tasks simultaneously to exploit commonalities and differences across these different tasks and improve the performance of each task. Typically, machine learning researchers only care about optimizing metrics for a particular desired task, which is single task learning (STL). Nevertheless, the MTL systems are given a collection of related tasks that all need to be solved. Theoretical and experimental studies have shown that the overall prediction quality can be improved by processing the tasks jointly and sharing information between them) comprising parameter sharing and density approximation for the metrics for defined customer tasks (Page 125, B. Multi-task Learning, Multi-task learning (MTL) solves multiple similar tasks simultaneously to exploit commonalities and differences across these different tasks and improve the performance of each task. Typically, machine learning researchers only care about optimizing metrics for a particular desired task, which is single task learning (STL). Nevertheless, the MTL systems are given a collection of related tasks that all need to be solved. Theoretical and experimental studies have shown that the overall prediction quality can be improved by processing the tasks jointly and sharing information between them; Page 126, 2. Parameter-sharing Recurrent Neural Network, As shown in Figure 4, for task i, its training dataset input goes through a recurrent neural layer to extract the hidden state vector vi. Concatenating with hidden state vectors from other tasks, the common feature vector for all tasks can be represented as v = {v1,v2, ..., vn}. After several fully-connected layers, whose parameters are shared by all related tasks, the network connects to each task’s own desired output layer; Examiner notes that Ji discloses density approximation because it’s determining which parameters are related to each other, wherein those relationships are used to predict different outputs using an RNN model);
and predicting and inferring, by the number of processors via machine intelligence comprising predictive algorithms according to the modeling, [multiple outputs based on historical data] (Page 125, B. Multi-task learning, Theoretical and experimental studies have shown that the overall prediction quality can be improved by processing the tasks jointly and sharing information between them. Moreover, if the tasks are similar but the data is in different domains, in such MTL system, the system can acknowledge domain invariant features; Page 126, 2. Parameter-sharing Recurrent Neural Network, As shown in Figure 4, for task i, its training dataset input goes through a recurrent neural layer to extract the hidden state vector vi. Concatenating with hidden state vectors from other tasks, the common feature vector for all tasks can be represented as v = {v1,v2, ..., vn}. After several fully-connected layers, whose parameters are shared by all related tasks, the network connects to each task’s own desired output layer; Examiner notes that Ji discloses dependency between all the different parameters. Therefore, Ji discloses “inferring” because it’s inferring that some parameters are related to others based on a desired output).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the Multi-Task Learning model for Survival Analysis  used for predicting types and timing of changes in customer bundle subscriptions based on customer service activities of the invention of Grey et al. and Li to further incorporate a deep parameter-sharing recurrent neural network of the invention of Ji because theoretical and experimental studies have shown that the overall prediction quality can be improved by processing the tasks jointly and sharing information between them (see Ji, Page 125, B. Multi-task Learning). Further, the claimed invention is merely a simple substitution of one known element for another to obtain predictable results (e.g. substitution of a Multi-Task Learning model for Survival Analysis for a Multi-Task Learning using RNN because the Multi-Task Learning using RNN achieves better performance).
Regarding claims 4, 11, and 18 (Original), which are dependent of claims 1, 8, and 15, the combination of Gray et al. Li, and Ji discloses all the limitations in claims 1, 8, and 15. Gray et al. further discloses wherein a subscription change event comprises one of: upgrade; downgrade; or termination (Figure 13, item 1302, Processor; Paragraph 0043, The simulator 204 simulates the customer set over time as a discrete event simulation for a node type and outputs customer events. The customer events indicate how the customer population for the communications node changes over time. For example, over time, customers may disconnect from service, subscribe to service, upgrade service, downgrade service, and/or the like. The simulator 204 outputs customer events, including a customer count and revenue curve, which may be aggregated by speed or otherwise by node type, bill rate, month, and/or the like; see provisional application No. 62/808,189, Paragraph 0032).
Regarding claims 6, 13, and 20 (Original), which are dependent of claims 1, 8, and 15, the combination of Gray et al., Li, and Ji discloses all the limitations in claims 1, 8, and 15. Gray et al. further discloses wherein customers are grouped according to a number of shared static features (Paragraph 0028, In some cases, one or more communications nodes may involve disparate groups, each representing distinct demographics or network characteristics, such that modeling an impact of customer events for a single communications node as a whole provides an incomplete assessment of whether to alter the network configuration. As such, in one aspect, an impact of customer events is modeled at an investment cluster level rather than at a communications node level. To identify one or more investment clusters for modeling, a dataset involving various sites is pre-partitioned based on geography into site footprints. Within each site footprint, one or more buildable areas are defined, breaking up the site footprint into one or more logical groupings of sites. Each of the buildable areas is clustered into one or more investment clusters, each with a subset of sites sharing common demographic and/or network characteristics. The simulator simulates a customer set corresponding to each subset of sites for an investment cluster over time as a discrete event simulation for a network modification and outputs customer events. The modeler generates a model of an impact of the customer events for the investment cluster, which may include performance analytics for the network modification for determining whether to upgrade or otherwise alter the network configuration for the investment cluster. For example, the performance analytics may be used to determine whether to build out a Gigabit Passive Optical Network (GPON) overlay for the investment cluster; see provisional application No. 62/808,189, Paragraph 0017).
Regarding claims 7, 14, and 21 (Original), which are dependent of claims 1, 8, and 15, the combination of Gray et al., Li, and Ji discloses all the limitations in claims 1, 8, and 15. Gray et al. further discloses wherein predicting a type and timing of change in bundle subscription for a particular customer is based on past activities of that customer and past activities of a number of other customers sharing specified static features (Figure 13, item 1302, Processor; Paragraph 0028, In some cases, one or more communications nodes may involve disparate groups, each representing distinct demographics or network characteristics, such that modeling an impact of customer events for a single communications node as a whole provides an incomplete assessment of whether to alter the network configuration. As such, in one aspect, an impact of customer events is modeled at an investment cluster level rather than at a communications node level. To identify one or more investment clusters for modeling, a dataset involving various sites is pre-partitioned based on geography into site footprints. Within each site footprint, one or more buildable areas are defined, breaking up the site footprint into one or more logical groupings of sites. Each of the buildable areas is clustered into one or more investment clusters, each with a subset of sites sharing common demographic and/or network characteristics. The simulator simulates a customer set corresponding to each subset of sites for an investment cluster over time as a discrete event simulation for a network modification and outputs customer events. The modeler generates a model of an impact of the customer events for the investment cluster, which may include performance analytics for the network modification for determining whether to upgrade or otherwise alter the network configuration for the investment cluster. For example, the performance analytics may be used to determine whether to build out a Gigabit Passive Optical Network (GPON) overlay for the investment cluster; Paragraph 0044, In one implementation, the modeler 206 generates a model of an impact of the customer events. The impact may include performance analytics for the communications node for the node type. The performance analytics for each node type may be compared to determine whether to modify the node type for the communications node. More particularly, the simulator 204 and the modeler 206 may be run for each selected node type for aggregation and comparison. In one implementation, a particular node type that may be representative of an upgrade scenario, downgrade scenario, or no change scenario is selected, and the simulator 204 simulates customer events over time for the particular node type. The output of the simulation for the particular node type may then be compared to the output of the simulation of another node type with performance analytics for each simulation output generated by the modeler 206 for comparison. In one implementation, the modeler 206 generates cash flows for the communications node according to the node type based on the customer counts, associated revenue, and consumer costs. Stated differently, the modeler 206 outputs performance analytics, including a financial impact in the form of profit, for each simulation of a different node type, and the modeler 206 generates a comparison of the performance analytics for each node type. The comparison may be in the form of a priority list sorting the communications nodes according to one or more performance parameters. In one implementation, additional data for each of the communications nodes in the priority list is gathered and input into the simulator 204 to rerun the simulation of the node type and obtain a verified simulation output. If the verified simulation output remains in the priority list, the communications node may be changed to the simulated node type. The artificial intelligence platform 200 thus predicts a customer count, revenue, and customer events (e.g., installs, disconnects, upgrades, downgrades, etc.) over time at a given communications node, from which an accurate financial assessment of a potential node type change is generated; see provisional application No. 62/808,189, Paragraphs 0017 & 0033; Examiner interprets the geographic location and the demographics as the static feature).

Claims 2-3, 5, 9-10, 12, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable by Grey et al. (US 2020/0267580 A1), in view of Li (Li, Y., Wang, J., Ye, J. and Reddy, C.K., 2016, August. A multi-task learning formulation for survival analysis. In Proceedings of the 22nd ACM SIGKDD international conference on knowledge discovery and data mining (pp. 1715-1724)), in further view of Ji (Ji, J., Chen, X., Luo, C. and Li, P., 2018, March. A deep multi-task learning approach for ECG data analysis. In 2018 IEEE EMBS International Conference on Biomedical & Health Informatics (BHI) (pp. 124-127). IEEE) and Giunchiglia (Giunchiglia, E., Nemchenko, A. and Schaar, M.V.D., 2018, October. RNN-SURV: A deep recurrent model for survival analysis. In International conference on artificial neural networks (pp. 23-32). Springer, Cham).
Regarding claims 2, 9, and 16 (Original), which are dependent of claims 1, 8, and 15, the combination of Gray et al. Li, and Ji discloses all the limitations in claims 1, 8, and 15. Gray et al. further discloses wherein modeling the bundle subscription change events and time-to-event comprises: predicting, with a ... neural network, subscription change events for the number of customers according to a timestamp sequence of customer activity data (Paragraph 0041, In one implementation, the neural network 202 obtains input data that may change over time or involve subjective aspects, recognizes patterns in the input data, and interprets the patterns through machine perception, labeling, clustering raw input, and/or other clustering, classification, and correlating mechanisms. Through the interpretation of these patterns, the neural network 202 generates dynamic simulation inputs for the communications node to identify one or more customer populations with an increased expected penetration, thereby micro-targeting specific customer populations and associated communications nodes that have an increased probability of being a priority for changing the node type; Paragraph 0047, Using the customer set 302, the simulator 204 simulates customer events as a discrete event simulation through survival functions over time. The survival functions may be based upon the empirical assumption that approximately 98% of customers of a network follow the same permutations of events. In particular, customers either: install a service, upgrade the service, and then disconnect the service; or install the service and then disconnect the service. Thus, in one implementation, the survival functions include an install to disconnect survival function 310 and an install to upgrade survival function 312. The install to disconnect survival function 310 represents a customer that installs a service followed by the next event being the customer disconnecting the service and is generated based on service type and internet speed. The install to upgrade survival function 312 represents a customer that installs a service followed by the next event being the customer upgrading the service and is generated based on new sale service type and internet speed. Because the upgrade changes the service type, a new offer distribution 314 by speed and price point for each service type is utilized to determine what the customer upgrades to. Following the upgrade, an upgrade to disconnect survival function 316 represents the next event following the upgrade being the customer disconnecting the service and is generated based on an upgraded service type and internet speed; Paragraph 0048, As such, the survival functions 310, 312, and 316 predict how long it will take for each of these events to occur. Over a long enough time, each of the customers in the customer population will disconnect with a mean survival of the portion of the customer population that has upgraded service being longer than the portion of the customer population that has not upgraded. In one implementation, the survival functions 310, 312, and 316 are generated based on a Kaplan-Meier estimator survival analysis by service type and internet speed. However, other survival functions, such as proportional hazard models, and/or the like may be utilized; see provisional application No. 62/808,189, Paragraphs 0030, 0032, & 0037);
computing, with a number of fully connected neural networks, a probability density function for each type of subscription change event predicted by the ... neural network (Paragraph 0041, In one implementation, the neural network 202 obtains input data that may change over time or involve subjective aspects, recognizes patterns in the input data, and interprets the patterns through machine perception, labeling, clustering raw input, and/or other clustering, classification, and correlating mechanisms. Through the interpretation of these patterns, the neural network 202 generates dynamic simulation inputs for the communications node to identify one or more customer populations with an increased expected penetration, thereby micro-targeting specific customer populations and associated communications nodes that have an increased probability of being a priority for changing the node type; Paragraph 0049, In one implementation, each of the survival functions 310, 312, and 316 are output as an interactive survival curve having a movable point that may be dragged along the survival curve to display a speed bucket of the different node types and/or service types for a communication node with survival probability at each month. For example, the install to upgrade survival function 312 may be depicted as a survival curve showing a probability that a customer lasts until a given month without upgrading. Customers who ultimately disconnect may be included in the install to upgrade survival function 312 until the point of disconnection, at which time the customer drops from the survival curve. For both the install to disconnect survival function 310 and the upgrade to disconnect survival function 316, the survival curves may show a probability that a customer lasts until a given month without disconnecting; Paragraph 0055, The simulator 204 will continue to run the simulation of the customer set 302 until the time t elapses, at which time the simulator 204 outputs the customer events for the selected node type of the particular communications node over time t. In one implementation, the customer events include a customer count aggregated by event type and a revenue curve. The customer count may include the number of customers at the end of the simulation that had an install event, an upgrade event, and a disconnect event, as well as the total number of customers remaining. These values may be expressed as an install count, an upgrade count, a disconnect count, and a customers end count. The revenue curve may include a total revenue, an install revenue, a customers end revenue, a downgrade revenue, an upgrade revenue, and a disconnect revenue; see provisional application No. 62/808,189, Paragraphs 0030, 0038, & 0044); 
and calculating a weighted average of the probability density functions (Paragraph 0062, In one implementation, an upgrade to disconnect mean survival of the upgrade to disconnect survival function 316 is calculated by install speed. More particularly, based on the new offer distribution 314, the upgrade to disconnect survival function 316 is probability weighted to obtain the upgrade to disconnect mean survival by the install speed. The mean times from install to upgrade and from install to disconnect are then calculated, and the upgrade to disconnect is combined with the install to upgrade time. A combined service survival is calculated from the install to upgrade time, including the upgrade to disconnect mean survival, and the install to disconnect time. The mean survival time based on install speed for the combined service survival is calculated in sigma discrete space with a continuous integral that integrates over continuous space. From the offer distribution, a probability that the customers will subscribe to each of the install speeds is known for a new sale, and a mean survival of a new sale may be calculated from these values. The mean survival of a new sale expressed in months multiplied by the new sales rate provides the equilibrium penetration rate expressed as a percentage. In one implementation the new sales rate is represented across non-active customer sites; see provisional application No. 62/808,189, Paragraph 0050).
Although the combination of Gray et al. and Ji discloses wherein modeling the bundle subscription change events and time-to-event comprises: predicting, with a ... neural network, subscription change events for the number of customers according to a timestamp sequence of customer activity data and Ji discloses using a recurrent neural network for predicting multiple outputs, the combination of Gray et al., Li, and Ji does not specifically discloses wherein predicting, with the recurrent neural network, comprises computing a probability density function for each change event and calculating a weighted average of the probability density functions.
However, Giunchiglia discloses wherein modeling the [time-to-event data] comprises: predicting, with a recurrent neural network, [time-to-event for one or more events] according to a timestamp sequence of [time-to-event data] (see Figure1 and related text in Pages 3-4, 4 RNN-SURV, In order to transform the survival analysis problem in a series of binary decision problems, we assume that the maximal observed time is divided into K intervals (t0, t1], . . . ,(tK−1, tK] and that the characteristic function modeling Ti is constant within each interval (tk−1, tk] with k = 1, . . . , K. Given a patient i, the purpose of our model is to output both an estimate ˆy (k) i of the survival probability Si for the kth time interval and a risk score ri);

    PNG
    media_image1.png
    309
    476
    media_image1.png
    Greyscale

computing, with a number of fully connected neural networks, a probability density function for each type of [time-to-event for one or more events] predicted by the recurrent neural network (see Figure1 and related text in Pages 3-4, 4 RNN-SURV, In order to transform the survival analysis problem in a series of binary decision problems, we assume that the maximal observed time is divided into K intervals (t0, t1], . . . ,(tK−1, tK] and that the characteristic function modeling Ti is constant within each interval (tk−1, tk] with k = 1, . . . , K. Given a patient i, the purpose of our model is to output both an estimate ˆy (k) i of the survival probability Si for the kth time interval and a risk score ri; Examiner notes that Figure 1 discloses a fully connected neural network, see below);

    PNG
    media_image1.png
    309
    476
    media_image1.png
    Greyscale

and calculating a weighted average of the probability density functions (see Figure1 and related text in Pages 3-4, 4 RNN-SURV, In order to transform the survival analysis problem in a series of binary decision problems, we assume that the maximal observed time is divided into K intervals (t0, t1], . . . ,(tK−1, tK] and that the characteristic function modeling Ti is constant within each interval (tk−1, tk] with k = 1, . . . , K. Given a patient i, the purpose of our model is to output both an estimate ˆy (k) i of the survival probability Si for the kth time interval and a risk score ri; Page 4, 4.1 the structure of the model, 3. the output of the embedding layers is then passed through N2 recurrent layers and a sigmoid non-linearity. This generates the estimates ˆy (1) i , . . . , yˆ (K) i from which we can compute the risk score with the following equation: see equation 3 where wk for k = 1, . . . , K are the parameters of the last layer of rnn-surv; Examiner notes that wk is the weighted average of the probability density functions).

    PNG
    media_image1.png
    309
    476
    media_image1.png
    Greyscale

It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the artificial intelligence platform used for predicting types and timing of changes in customer bundle subscriptions based on customer service activities, wherein the artificial intelligence is using a Kaplan-Meier estimator for Survival Analysis of the invention of Grey et al. to further incorporate a Deep Recurrent Model for Survival Analysis (RNN-SURV) of the invention of Giunchiglia because RNN-SURV performs significantly better than the state of the art models, always resulting in a higher C-index than the state of the art models (see Giunchiglia, Page 2). Further, the claimed invention is merely a simple substitution of one known element for another to obtain predictable results (e.g. substitution of a Kaplan-Meier method for Survival Analysis for a Deep Recurrent Model for Survival Analysis because the Deep Recurrent Model for Survival Analysis achieves better performance).
Regarding claims 3, 10, and 17 (Original), which are dependent of claims 2, 8, and 15, the combination of Gray et al. Li, Ji, and Giunchiglia discloses all the limitations in claims 2, 8, and 15. Gray et al. further discloses wherein a ... fully connected neural network calculates a probability density function for each type of subscription change event (Paragraph 0041, In one implementation, the neural network 202 obtains input data that may change over time or involve subjective aspects, recognizes patterns in the input data, and interprets the patterns through machine perception, labeling, clustering raw input, and/or other clustering, classification, and correlating mechanisms. Through the interpretation of these patterns, the neural network 202 generates dynamic simulation inputs for the communications node to identify one or more customer populations with an increased expected penetration, thereby micro-targeting specific customer populations and associated communications nodes that have an increased probability of being a priority for changing the node type; Paragraph 0049, In one implementation, each of the survival functions 310, 312, and 316 are output as an interactive survival curve having a movable point that may be dragged along the survival curve to display a speed bucket of the different node types and/or service types for a communication node with survival probability at each month. For example, the install to upgrade survival function 312 may be depicted as a survival curve showing a probability that a customer lasts until a given month without upgrading. Customers who ultimately disconnect may be included in the install to upgrade survival function 312 until the point of disconnection, at which time the customer drops from the survival curve. For both the install to disconnect survival function 310 and the upgrade to disconnect survival function 316, the survival curves may show a probability that a customer lasts until a given month without disconnecting; Paragraph 0055, The simulator 204 will continue to run the simulation of the customer set 302 until the time t elapses, at which time the simulator 204 outputs the customer events for the selected node type of the particular communications node over time t. In one implementation, the customer events include a customer count aggregated by event type and a revenue curve. The customer count may include the number of customers at the end of the simulation that had an install event, an upgrade event, and a disconnect event, as well as the total number of customers remaining. These values may be expressed as an install count, an upgrade count, a disconnect count, and a customers end count. The revenue curve may include a total revenue, an install revenue, a customers end revenue, a downgrade revenue, an upgrade revenue, and a disconnect revenue; see provisional application No. 62/808,189, Paragraphs 0030, 0038, & 0044).
Although the combination of Gray et al. and Ji discloses wherein modeling the bundle subscription change events and time-to-event comprises: predicting, with a ... neural network, subscription change events for the number of customers according to a timestamp sequence of customer activity data and Ji discloses using a recurrent neural network for predicting multiple outputs, the combination of Gray et al., Li, and Ji does not specifically disclose wherein a separate fully connected neural network calculates a probability density function for each type of subscription change event.
However, Giunchiglia discloses wherein a separate fully connected neural network calculates a probability density function for each type of [time-to-event for one or more events] (see Figure1 and related text in Pages 3-4, 4 RNN-SURV, In order to transform the survival analysis problem in a series of binary decision problems, we assume that the maximal observed time is divided into K intervals (t0, t1], . . . ,(tK−1, tK] and that the characteristic function modeling Ti is constant within each interval (tk−1, tk] with k = 1, . . . , K. Given a patient i, the purpose of our model is to output both an estimate ˆy (k) i of the survival probability Si for the kth time interval and a risk score ri; Examiner notes that Figure 1 discloses a separate fully connected neural network, see below).

    PNG
    media_image1.png
    309
    476
    media_image1.png
    Greyscale

It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the artificial intelligence platform used for predicting types and timing of changes in customer bundle subscriptions based on customer service activities, wherein the artificial intelligence is using a Kaplan-Meier estimator for Survival Analysis of the invention of Grey et al. to further incorporate a Deep Recurrent Model for Survival Analysis (RNN-SURV) of the invention of Giunchiglia because RNN-SURV performs significantly better than the state of the art models, always resulting in a higher C-index than the state of the art models (see Giunchiglia, Page 2). Further, the claimed invention is merely a simple substitution of one known element for another to obtain predictable results (e.g. substitution of a Kaplan-Meier method for Survival Analysis for a Deep Recurrent Model for Survival Analysis because the Deep Recurrent Model for Survival Analysis achieves better performance).
Regarding claims 5, 12, and 19 (Original), which are dependent of claims 1, 8, and 15, the combination of Gray et al. Li, and Ji discloses all the limitations in claims 1, 8, and 15. Gray et al. further discloses wherein time-to-event comprises a normalized risk score (Paragraph 0049, In one implementation, each of the survival functions 310, 312, and 316 are output as an interactive survival curve having a movable point that may be dragged along the survival curve to display a speed bucket of the different node types and/or service types for a communication node with survival probability at each month. For example, the install to upgrade survival function 312 may be depicted as a survival curve showing a probability that a customer lasts until a given month without upgrading. Customers who ultimately disconnect may be included in the install to upgrade survival function 312 until the point of disconnection, at which time the customer drops from the survival curve. For both the install to disconnect survival function 310 and the upgrade to disconnect survival function 316, the survival curves may show a probability that a customer lasts until a given month without disconnecting; see provisional application No. 62/808,189, Paragraph 0038; Examiner interprets the probability as the normalized risk score).
Although Gray et al. discloses a probability, the combination of Gray et al., Li, and Ji does not specifically disclose a normalized risk score.
However, Giunchiglia discloses wherein time-to-event comprises a normalized risk score (see Figure1 and related text in Pages 3-4, 4 RNN-SURV, In order to transform the survival analysis problem in a series of binary decision problems, we assume that the maximal observed time is divided into K intervals (t0, t1], . . . ,(tK−1, tK] and that the characteristic function modeling Ti is constant within each interval (tk−1, tk] with k = 1, . . . , K. Given a patient i, the purpose of our model is to output both an estimate ˆy (k) i of the survival probability Si for the kth time interval and a risk score ri).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the artificial intelligence platform used for predicting types and timing of changes in customer bundle subscriptions based on customer service activities, wherein the artificial intelligence is using a Kaplan-Meier estimator for Survival Analysis of the invention of Grey et al. to further incorporate a Deep Recurrent Model for Survival Analysis (RNN-SURV) of the invention of Giunchiglia because RNN-SURV performs significantly better than the state of the art models, always resulting in a higher C-index than the state of the art models (see Giunchiglia, Page 2). Further, the claimed invention is merely a simple substitution of one known element for another to obtain predictable results (e.g. substitution of a Kaplan-Meier method for Survival Analysis for a Deep Recurrent Model for Survival Analysis because the Deep Recurrent Model for Survival Analysis achieves better performance).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Keng et al. (US 2021/0125073 A1) – discloses predicting a time to the future event using a distribution function that is determined using a recurrent neural network, the distribution function including a learned density with peaks that approximate the times of the historical events in the historical data (see at least Abstract & Para 0046).
Ruder (Ruder, S., 2017. An overview of multi-task learning in deep neural networks. arXiv preprint arXiv:1706.05098) – discloses Multi-Task Learning in Deep Neural Networks (see at least Introduction).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJORIE PUJOLS-CRUZ whose telephone number is (571)272-4668. The examiner can normally be reached Mon-Thru 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia H Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P./Examiner, Art Unit 3624                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624